Citation Nr: 0728539	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for dental trauma 
residuals to include tooth number 8.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right (major) fifth finger fracture residuals, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1974.  

In April 1980, the Montgomery, Alabama, Regional Office (RO) 
granted service connection for dental trauma residuals to 
include the loss of tooth number 8.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
which denied both service connection for "tooth #8 for 
compensation purposes" and an increased disability 
evaluation for the veteran's right (major) fifth finger 
fracture residuals.  

The issue of the veteran's entitlement to an increased 
evaluation for his right (major) fifth finger fracture 
residuals is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  .


FINDING OF FACT

Service connection is currently in effect for dental trauma 
residuals to include loss of tooth number 8.  


CONCLUSION OF LAW

Service connection is currently in effect for dental trauma 
residuals to include loss of tooth number 8 and no allegation 
of error of fact or law remains.  38 U.S.C.A. § 7104(d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2006).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1980, the RO established service connection for 
dental trauma residuals to include loss of tooth number 8.  
Therefore, the Board concludes that no allegation of fact or 
law remains.  In the absence of such assertions, the 
veteran's appeal should be dismissed.  38 U.S.C.A. 
§ 7104(d)(5) (West 2002).  


ORDER

The veteran's appeal is dismissed.  


REMAND

The report of an August 2003 VA examination for compensation 
purposes notes that contemporaneous X-ray studies of the 
right hand revealed no arthritic changes.  In his August 2005 
Appeal to the Board (VA Form 9), the veteran advanced that 
"no consideration given for arthritis condition in the right 
hand where the large scar is located."  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
the apparent increase in severity of the veteran's right 
fifth finger fracture residuals, a further VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his right fifth finger 
fracture residuals including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's right fifth finger 
fracture residuals.  All indicated tests 
and studies, including electrodiagnostic 
studies, should be accomplished and the 
findings then reported in detail.  The 
examiner should expressly state whether 
or not the veteran exhibits right fifth 
finger arthritic changes.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's right fifth finger fracture 
residuals and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the right fifth 
finger should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's right fifth 
finger fracture residuals upon his 
vocational pursuits.  

Send the claims folders to the examiner 
for review. The examination report should 
state that such a review was conducted. 
3.  Then readjudicate the issue of 
entitlement to an increased evaluation 
for the veteran's right (major) fifth 
finger fracture residuals.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


